Filed 9/20/16 In re C.R. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re C.R., a Person Coming Under the                                B267817
Juvenile Court Law.
                                                                    (Los Angeles County
                                                                    Super. Ct. No. DK12023)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

v.

T.R.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of Los Angeles County, Philip L.
Soto, Judge. Affirmed.
         Law Office of Lisa A. Raneri and Lisa A. Raneri for Defendant and Appellant.
         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, David Michael Miller, Deputy County Counsel, for Plaintiff and Respondent.
        T.R. (Mother) repeatedly failed one afternoon to keep her two-year-old daughter,
C.R., from wandering toward a busy public street. When social workers from the
Department of Children and Family Services (DCFS) interviewed Mother after the
incident, she denied there was a problem with her child being “too close to the curb” and
made odd statements about satellites and about superpowers in the form of FBI agents.
We consider whether there is sufficient evidence to support the trial court’s finding that
C.R. was at risk of serious harm under Welfare and Institutions Code section 300,
                                                                   1
subdivision (b)(1) based on her mother’s failure to protect her.


                                    I. BACKGROUND
        In April 2015, Mother and two-year-old C.R. travelled from Louisiana to
California and arrived with no money. Mother sought out and obtained temporary crisis
housing assistance from LA Family Housing, a homelessness and poverty assistance
organization (LA Housing). After approximately one month in crisis housing, Mother
and C.R. moved to a motel using vouchers obtained from the Los Angeles Department of
Public Social Services.
        The motel where Mother and C.R. were staying, The Village Inn, was located on
Lankershim Boulevard in North Hollywood. The door to their room opened immediately
onto an alleyway, with a driveway a short distance away to the right (when facing out of
the room) that opened onto Lankershim Boulevard. An LA Housing staff member visited
Mother and her daughter at the motel on June 15, 2015, and after the visit, DCFS
received a referral from LA Housing alleging general neglect of C.R. by Mother.
        According to the referral, when the LA Housing staff member arrived at the motel
room, Mother was smoking a cigarette and C.R. was lying on the bed drinking a soda.
When Mother opened the door and spoke to the staff member, two-year-old C.R.
wandered out of the room toward nearby Lankershim Boulevard. Mother did not make


1
        Undesignated statutory references that follow are to the Welfare and Institutions
Code.

                                             2
an effort to go get the child; instead she remained in the doorway and yelled at C.R. to get
her to come back to the room, which she did. This happened three additional times while
the LA Housing staff member was present: the child would wander toward the street and
Mother would stay where she was but yell at C.R. to come back.
       After receiving the child welfare referral, DCFS sent a social worker to speak to
Mother at the motel. The assigned social worker observed no marks or bruises on C.R.,
and the child appeared neat and clean. When the social worker informed Mother of
concerns C.R. had been seen wandering from the room near the street, Mother denied the
child had been near the street and further denied that anyone had even been to her room
and spoken to her. The social worker reported Mother became defensive during the
conversation and refused to provide her phone number or sign any DCFS paperwork.
She agreed, however, to take the social worker’s business card and acknowledged the
social worker did not want to lose contact with her.
       On the same day the social worker visited Mother at the motel and Mother learned
LA Housing made a referral to DCFS, Mother threatened LA Housing staff and had to be
escorted off the organization’s premises. Two days after that, Mother checked out of the
motel room with C.R., without notifying either LA Housing or DCFS.
       Unaware of Mother and C.R.’s whereabouts, DCFS filed a section 300 petition
and sought a protective custody warrant for the child. The sole count of the petition,
brought under section 300, subdivision (b), alleged there was a substantial risk C.R.
would suffer serious physical harm or illness as a result of Mother’s failure to adequately
supervise or protect C.R. Specifically, the petition alleged Mother “placed the two year
old [C.R.] in a detrimental and endangering situation by failing to provide the child with
adequate adult supervision, resulting in the child repeatedly [wandering] out of the room
where mother and child were residing near a busy public street.” A “detention at large”
report filed concurrently with the petition revealed Mother previously surrendered her 14-
year-old son temporarily to Child Protective Services in Louisiana in connection with
allegations of “neglect, dependency, and physical abuse-threatened harm/danger.” The



                                             3
juvenile court issued a protective custody warrant for C.R. as requested, as well as a
warrant for Mother’s arrest.
       DCFS thereafter learned Mother had been living at a Salvation Army shelter, after
a series of referrals, since checking out of The Village Inn. Mother’s case manager at the
shelter reported she was unaware DCFS had been trying to locate Mother, and Mother
herself expressed surprise that warrants had been issued. Mother and her daughter
appeared in juvenile court once their whereabouts were known, and the court recalled the
outstanding warrants. The court ordered C.R. detained but directed DCFS to confer with
Mother to determine whether there was a safety plan on which they could agree that
would allow C.R. to be released back into Mother’s custody.
       During conversations with Mother that followed, DCFS discussed the incident at
the motel that led to the filing of the section 300 petition. Mother acknowledged, in her
words, that “DCFS took my daughter away because someone said she was too close to
the curb.” Mother, however, was incredulous that this resulted in an order removing C.R.
from her custody, stating that nothing had happened with “the curb incident” and that
DCFS was traumatizing C.R.
       In a later team meeting with DCFS personnel, DCFS became concerned about
what it characterized as bizarre statements made by Mother. As reported by DCFS,
Mother said she had satellites over her head that record her and her interactions with the
DCFS. Mother also stated there were “two superpowers” in Louisiana, who Mother
believed to be FBI agents, that had assisted her in resolving the child protective
proceedings in that state and that had instructed her to leave Louisiana and get some
                                                            2
rest—which is what prompted her relocation to California. A Department investigator
later asked Mother if she was willing to undergo a psychological examination to rule out
any mental health issues. She refused and denied having any psychological problems.




2
      In an earlier phone call, Mother also told a social worker that President Obama
would be calling to discuss Mother’s case with Department personnel.

                                             4
       On the day of the scheduled jurisdiction and disposition hearing, September 23,
2015, DCFS filed a first amended petition to add a second count to the previously filed
petition. This second count, also alleged under section 300, subdivision (b), stated
Mother had demonstrated “numerous mental and emotional[ ] problems” on “numerous
occasions,” and that “[s]uch mental and emotional condition on the part of the child’s
mother endangers the child’s physical and emotional health and safety and places the
child at risk of physical and emotional harm and damage.” Counsel for Mother declined
the court’s offer to continue the matter in light of the filing of the amended petition, and
the parties accordingly proceeded to evidence and argument.
       The juvenile court received into evidence DCFS reports prepared in advance of the
hearing (including photographs of the motel that depicted the proximity of Mother’s
motel room to the street), a letter offered by Mother that documented the date she arrived
at the Salvation Army shelter, and stipulated testimony from Mother on four points that
are not critical to our resolution of this appeal. Mother’s attorney argued there was no
basis for jurisdiction because Mother’s supervision of C.R. at the motel had been
“effective and appropriate”: Mother could see C.R. from the doorway, and C.R. returned
when Mother called to her rather than stepping out into the street. Mother’s attorney
additionally argued, “[a]t best, this may have been some sort of one-time incident,”
noting the Salvation Army shelter case manager had not seen Mother mistreat C.R. or
leave her without adult supervision. C.R.’s lawyer concurred with Mother’s position and
asked the court to return the child to Mother’s custody even if it decided not to dismiss
the amended petition. The attorney appearing for DCFS argued the petition should be
sustained as pled. He explained that children at the age of two need constant supervision
and that Mother’s decision to allow C.R. to wander near a street in a downtown area
demonstrated a risk of harm sufficient to confer jurisdiction over the child. Counsel
argued DCFS did not have a lot of faith in Mother’s ability to supervise the child, at least
absent a psychological evaluation.
       The court sustained the first count of the petition alleging a failure to protect in
connection with the lack of adequate supervision that led to C.R. wandering toward the

                                              5
street; the court dismissed as unsupported by the evidence the second count alleging
Mother’s mental problems endangered C.R. The court addressed Mother as follows in
making its ruling: “[I]’ve got to ask myself and answer myself [honestly]: does this little
girl sound to be at risk with you? And I have to say yes to that. [¶] I know you say you
are cooperative, but it doesn’t sound from the reports that you were as cooperative as I
would have expected. If I had full cooperation, I wouldn’t be worried about taking
jurisdiction. But we had the child detained at large. We had issues with you not keeping
in touch with [DCFS]. [¶] I have to agree with county counsel, two-year-olds need
constant attention. Four times the child wanders into or very near the street is a danger.
And that is neglect in my mind.”
       When making its jurisdictional finding on the record, the juvenile court first
stated: “I will find the (b)(1) count true from the first amended petition, but I don’t find
sufficient facts to support the (b)(2) count. [¶] The child will be declared a person
described by WIC 300.” The court found C.R. could be safe with Mother if reasonable
services were put in place and accordingly ordered DCFS to release C.R. to Mother in
seven days and confer with Mother within 48 hours to connect her with appropriate
mental health assessment and treatment services. Later in the hearing, the court stated:
“We’ll declare the child a person described by WIC 300 (a) through (j). We will order an
HOP [home of parent] Mother.” The minute order prepared for the hearing states the
court declared C.R. a dependent child “under WIC subdivision[ ] B.”


                                     II. DISCUSSION
       Mother challenges the juvenile court’s orders on two grounds, but neither is
persuasive. She argues insufficient evidence supports the jurisdictional findings, but we
see substantial supporting evidence in the record, namely, the reports and photos detailing
the incident at the motel where C.R. repeatedly wandered “too close to the curb” (as
Mother recounted the charge), plus Mother’s subsequent statements indicating she failed
to grasp the gravity of the risk. Mother also argues the juvenile court found C.R. a
dependent under each and every subdivision of section 300 even though there was no

                                              6
evidence that would support such a broad finding. This reading of the record fails to
understand the court’s comments in context; properly understood, the juvenile court
asserted jurisdiction only under the subdivision actually pled, subdivision (b)—just as the
court’s minute order indicates.


       A.     Standard of Review: Substantial Evidence
       We review the juvenile court’s jurisdictional findings and orders to determine
whether they are supported by substantial evidence. (In re I.J. (2013) 56 Cal. 4th 766,
773; In re J.K. (2009) 174 Cal. App. 4th 1426, 1433; see also In re Angelia P. (1981) 28
Cal. 3d 908, 924 [appellate court reviews the whole record to determine whether it
discloses substantial evidence, that is, evidence that is reasonable, credible, and of solid
value].) Mother, as the party challenging the juvenile court’s orders, bears the burden to
show there is no evidence of a sufficiently substantial nature. (In re D.C. (2015) 243
Cal. App. 4th 41, 52.) When undertaking our review, we draw all reasonable inferences
from the evidence to support the findings and orders of the juvenile court and review the
record in the light most favorable to the court’s determinations; we do not reweigh the
evidence or exercise independent judgment, but merely determine if there are sufficient
facts to support the trial court’s findings. (Id. at pp. 51-52.)


       B.     Substantial Evidence Supports the Juvenile Court’s Jurisdiction Finding
       As our summary of the factual and procedural background demonstrates, there is
substantial evidence C.R. “has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure or inability of his or her
parent or guardian to adequately supervise or protect the child . . . .” (§ 300, subd.
(b)(1).) Adequate supervision of a two-year-old child walking out of a motel room into
an alleyway and close to Lankershim Boulevard—not once but four times—requires
more than faith the child will come back when called instead of continuing or even
accidentally stumbling out into the street. It is undisputed, however, that Mother chose to
remain in the doorway to her motel room notwithstanding the child’s age and penchant

                                                7
for wandering alone toward the street. The trial court was entitled to find the
circumstances established by the evidence amounted to a failure by Mother to protect her
daughter from a substantial risk of serious harm. (In re Christopher R. (2014) 225
Cal. App. 4th 1210, 1216 [“court need not wait until a child is seriously abused or injured
to assume jurisdiction and take steps necessary to protect the child”]; In re N.M. (2011)
197 Cal. App. 4th 159, 165 [same]; see also In re Mia Z. (2016) 246 Cal. App. 4th 883, 891-
892 [recognizing a three-year-old child who walks approximately 120 feet away from
home unattended is “expos[ed] . . . to dangers of all kinds”].)
       Mother advances three unavailing arguments to the contrary. She contends (1)
there was no evidence establishing how close C.R. was to Lankershim Boulevard, and
thus no evidence she was at risk of any harm; (2) the court could not base jurisdiction on
what was an isolated incident without evidence of a continuing or future risk of harm to
C.R.; and (3) the court asserted jurisdiction over C.R. not on a proper statutory basis but
rather because it believed Mother had been uncooperative with DCFS.
       As to Mother’s first contention, the photos and DCFS reports in evidence establish
the requisite risk of harm. We have reviewed the photos depicting Mother’s motel room,
and the distance between her door and Lankershim Boulevard appears short. Moreover,
the motel room door opens immediately onto an alley and a nearby driveway off
Lankershim, which is itself dangerous for a two-year-old like C.R. even if she did not
make it within inches of the street; a car coming down the boulevard could turn into the
driveway and strike C.R. In addition, Mother’s interview statements, particularly her
description of others complaining her child was “too close to the curb,” tend to show C.R.
had wandered significantly away from the motel room and closer to the street; if C.R. had
instead remained relatively close to the room or further up the alley, it would make little
sense to refer to the street curb, even when recounting accusations made by others.
Perhaps most important in our analysis, however, is the applicable standard of review.
We must draw all reasonable inferences from the evidence to support the juvenile court’s
findings (In re Christopher R., supra, 225 Cal.App.4th at p. 1216), and the photos and



                                             8
DCFS reports in the record certainly support the reasonable inference that C.R. was close
enough to Lankershim Boulevard to be at substantial risk of serious harm.
       Next, Mother relies on In re J.N. (2010) 181 Cal. App. 4th 1010 (J.N.) to argue
proof of an ongoing risk of harm to C.R. at the time of the jurisdiction hearing was both
necessary and lacking. In that case, the father of three children who was driving under
the influence of alcohol crashed into a light pole with his wife (also intoxicated) and
children in the car. (Id. at p. 1014.) The J.N. court followed precedent holding
jurisdiction under section 300, subdivision (b) will not lie where all that is at issue is a
single past incident resulting in physical harm; instead, there must be “some reason to
believe” there is a “current” or future risk to a child. (Id. at p. 1023.) The J.N. court also
identified factors courts should consider when evaluating whether such an ongoing risk of
serious harm exists, including the nature of the past conduct and “the present
circumstances, which might include, among other things, evidence of the parent’s current
understanding of and attitude toward the past conduct that endangered a child, . . .
participation in educational programs, or other steps taken[ ] by the parent to address the
problematic conduct in the interim . . . .” (Id. at pp. 1025-1026.)
       Evaluating these considerations, the J.N. court believed that “[d]espite the
profound seriousness of the parents’ endangering conduct on the one occasion in this
case, there was no evidence from which to infer there is a substantial risk [their] behavior
will recur.” (J.N., supra, 181 Cal.App.4th at p. 1026.) The court pointed to the absence
of evidence that the parents’ parenting skills and general judgment were “so materially
deficient that [they are] unable ‘to adequately supervise or protect’ the children” and
emphasized “both parents were remorseful, loving, and . . . willing to learn from their
mistakes.” (Ibid.)
       We assume for purposes of our analysis that J.N. is correct in holding a continuing
or future risk to a child, rather than only a past incident of parental neglect, is necessary
to trigger jurisdiction. (Contra, e.g., In re Adam (2010) 183 Cal. App. 4th 1250, 1261
[“proof of current risk of harm is not required to support the initial exercise of
dependency jurisdiction under section 300, subdivision (b)”]; In re J.K. (2009) 174

                                               9
Cal. App. 4th 1426, 1435 (J.K.); see also In re Ethan C. (2012) 54 Cal. 4th 610, 636
[acknowledging the holding in J.N. is contrary to suggestions in J.K.].) But even
proceeding on this assumption, J.N. hurts rather than helps Mother’s case. Unlike the
parents in J.N., Mother was not remorseful—she appeared oblivious to the risk to C.R.’s
safety in letting her wander off, and she expressed no willingness to learn from the
incident and supervise her more closely in the future. (Cf. In re Nicholas B. (2001) 88
Cal. App. 4th 1126, 1134-1135, 1137 [no jurisdiction under section 300, subdivision (b)
where mother admitted and regretted a solitary incident of physical abuse].) True, the
Salvation Army shelter personnel did not see Mother mistreat C.R. or leave her
unattended while present in the shelter for three months, but during this same time,
Mother was also resistant to DCFS’s attempts to work with her to ensure C.R.’s safety.
Moreover, and again unlike the parents in J.N., Mother’s odd comments about satellites,
superpowers, and President Obama in conversations with DCFS did call into question her
“general judgment” (J.N., supra, 181 Cal.App.4th at p. 1026) and future ability to
adequately supervise or protect C.R. Thus, the present circumstances and the nature of
Mother’s past conduct sufficiently established a then-current risk to C.R.
       Last, we reject Mother’s argument that the juvenile court’s statement about her
cooperation with DCFS (ante at p. 6 [“If I had full cooperation, I wouldn’t be worried
about taking jurisdiction”]) demonstrates error. The court’s consideration of Mother’s
lack of cooperation with DCFS was not a substitute for a proper jurisdictional finding
under the terms of section 300, but rather an observation—consistent with prior cases,
including the J.N. case Mother cites—that Mother’s circumstances and mindset tended to
indicate C.R. was still at substantial risk of harm, and that Mother needed mental health
                                                 3
and parenting services to help eliminate that risk. (J.K., supra, 174 Cal.App.4th at p.


3
       This is also a case in which DCFS initially considered resolving the matter via a
voluntary services agreement under section 301, but withdrew the offer to resolve the
case in that manner after Mother’s odd statements during DCFS interviews and her
general lack of cooperation. The statement by the juvenile court that Mother highlights
can also be understood in that context, namely, a statement that had Mother been more

                                            10
1439 [considering, when evaluating current and future risk to minor, the father’s failure
to take any steps to address his behavior that led to abuse, including the fact that he had
not appeared to make “any genuine effort to cooperate with the DCFS to address the
issues”].)


       C.      The Juvenile Court’s Declaration of the Basis for Jurisdiction Does Not
               Warrant Reversal
       We also reject Mother’s argument that we must reverse so the court can restate on
the record its jurisdictional finding so as not to leave any impression it extended beyond
subdivision (b) of section 300. Mother’s focus on a single statement by the court during
the jurisdiction and disposition hearing fails to understand the statement in the context of
the full record.
       Considered in full, the record establishes the court took jurisdiction over C.R.
solely under section 300, subdivision (b). It is, of course, undisputed that the first
amended petition was pled under only that subdivision, and none of the DCFS reports
admitted in evidence suggested jurisdiction would be proper under any other statutory
provision. In addition, when first stating its ruling after hearing argument from the
parties, the juvenile court referred to the statutory section without specifying a
subdivision—likely, and reasonably, believing the specific subdivision at issue, the only
                                           4
one pled, was understood by the parties. To be sure, later during the hearing the court
did say “[w]e’ll declare the child a person described by WIC 300 (a) through (j)” when
making other orders regarding disposition. We understand this statement, albeit not as
precise as it could have been, as the equivalent of the court’s first statement, i.e., as a
statement C.R. was a person described in section 300 generally, not as a statement that it
found jurisdiction under specific subdivisions that had not been pled and that no one had


cooperative, DCFS would have proceeded with a section 301 disposition such that the
court would not have been called upon to decide jurisdiction.
4
       The court stated: “The child will be declared a person described by WIC 300.”


                                               11
argued. Our reading is confirmed by the minute order issued in connection with the
hearing, which states in two places that the court found jurisdiction only under section
                        5
300, subdivision (b).


                                      DISPOSITION
       The juvenile court’s jurisdiction and disposition orders are affirmed.


               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        BAKER, J.



We concur:



              TURNER, P.J.



              KRIEGLER, J.




5
       Even if Mother’s interpretation of the juvenile court’s statement during the hearing
were correct, she would not be entitled to reversal because she has shown no prejudicial
error. (In re Celine R. (2003) 31 Cal. 4th 45, 59-60 [People v. Watson (1956) 46 Cal. 2d
818 standard of harmless error applies in dependency proceedings].) A reviewing court
may affirm a juvenile court’s finding of jurisdiction if any one of the statutory bases that
are enumerated in a petition is supported by substantial evidence. (See, e.g., In re I.J.,
supra, 56 Cal.4th at p. 773.)

                                            12